ORDER FOR REMAND

DONALD C. POGUE, Senior Judge.
This remand order follows MacLean-Fogg Co. v. United States, 753 F.3d 1237 (Fed.Cir.2014), reh’g en banc denied Ct. No. 13-1187, ECF No. 82 (Dec. 1, 2014) (per curiam). The Court of Appeals for the Federal Circuit reversed and remanded this Court’s previous determination in MacLean-Fogg Co. v. United States, — CIT ——, 885 F.Supp.2d 1337 (2012).
Accordingly, MacLean-Fogg Co. v. United States, Consol. Ct. No. 11-00209, is hereby remanded to the Department of Commerce for reconsideration consistent with the Court of Appeals’ opinion.
Commerce shall have until February 23, 2015, to complete and file its remand rede-termination. Plaintiffs, Plaintiff-Interve-nors, and Defendant-Intervenor shall have until March 9, 2015, to file comments. Defendant shall have until March 19, 2015, to file any reply.
IT IS SO ORDERED.